379 So. 2d 145 (1980)
Bruno O. WEINSCHEL, Appellant,
v.
Sally A. WEINSCHEL, Appellee.
No. 79-1590.
District Court of Appeal of Florida, Third District.
January 15, 1980.
Rehearing Denied February 15, 1980.
Koeppel, Stark & Newmark and Robert L. Koeppel, Miami, for appellant.
Smathers & Thompson and Cromwell A. Anderson, Miami, for appellee.
Before HENDRY, HUBBART and NESBITT, JJ.
PER CURIAM.
The order of temporary alimony, child support and other relief is affirmed [save for paragraph 7 thereof] upon a holding that the order, although extremely extensive, was within the discretion of the trial court to enter as it is supported by substantial competent evidence in this record. Landy v. Landy, 62 So. 2d 707 (Fla. 1953); Gilbert v. Gilbert, 105 So. 2d 379 (Fla. 3d DCA 1958); Annot., 1 A.L.R. 3d 280 (1965). Paragraph 7 of the order under review is reversed in its entirety, however, upon a holding that the trial court in a marriage dissolution action has no authority to require a husband, as it did in this case, to maintain a life insurance policy for the benefit of his wife, to provide support for her in the event of his death, where, as here, there is nothing in the record which justifies an award of alimony after death. Watterson v. Watterson, 353 So. 2d 1185 (Fla. 1st DCA 1978).